Title: Abigail Adams to Mercy Otis Warren, 10 May 1785
From: Adams, Abigail
To: Warren, Mercy Otis


     
      Dear Madam
      
       May 10 1785
      
     
     I cannot let my son return to America without a few lines to you, nor will I doubt their being acceptable altho it is nine months since I left Home during all which time neither Mr. Adams or I have had the honour of receiving a line either from the General or your Ladyship, altho we have repeatedly written to you. Your Son who is resident in Lisbon and mine who has inhabited France have regularly corresponded by which means I have had the pleasure of knowing that there was one Branch of the Family yet on this side the land of forgetfullness. I left America not a little anxious for the Health of my two young Friends Mr. Charles and Henery, and tho I have heard from them by way of my Braintree Friends, it would have been more agreeable to me to have received the account from the Hand of their Mama. My son has made a wise choice I think in prefering to return to his own country and compleat his education at Harvered that he may become acquainted with the Youth of his own Standing and form connextions in early life amongst those with whom he is to pass his days. An acquaintance and intimacy in your family will be an object with him, and as you and I Love to praise our children and why when deserving should we not? I think you will find him as intelligent as most young Men of his age, and as little tincturd with the vices and follies of Europe. He loves his Studies too well to be much addicted to any thing else. Having spent ten years abroad uncorrupted, I hope he will not be less cautious in his own country where there is little less danger than in Europe. But as he is yet young the advice and Friendship of the ancient Friends of his Parents will ever be usefull to him.
     You will hear before this reaches you of the completion of an ancient prophecy of yours, but I do not recollect whether you auguerd good or evil from it. At present there are so many Clouds to peirce, some of them armd with thunder and lightning that I query whether the Electrical Phylosopher himself could devise means to secure a person from the burning flashes. I think too it has been said that when clouds meet from opposite directions the severest tempest ensues. What then can a person expect who stands unshelterd beneath so inclemnant a hemisphere?
     But to quit Allegory we are destined to England. An embassy I dare say in which your penetration discovers many difficulties, some aris­ing from one side of the Atlantick and Some on the other. I never could find either sufficient honour or profit to balance the anxiety which I have both seen and felt in the various employments to which my friend has been call’d. His Success and the benifit derived to our Country from that, has given me great pleasure. Whether his usual good fortune in negotiation will follow him in this embassy time must unfold, but it has brought a weight of care and a load of anxiety upon him. I shall feel some Regreets at quitting so agreeable a climate and the delightfull Garden which is just unfolding all its Beauties. My acquaintance with French Ladies is rather small and none that I value much save Madam da la Fayette, who is a Lady with whom you would be much pleased. Her high Rank and family have not made her like most others forget eitheir the Maternal or Domestick Character. She said to me in conversation one day that she dissaproved very much the Manner in which the conjugal connection was formed in this Country. I was married said she before I was capable of Love. It was very happy for me that my friends made so wise a choice. I made it the Study of my Life to perform my duty and I have always been so happy as to find my pleasures result from the performance of my duty. I am happier says she and I have more reason to be so than many others of my sex and country. They seek their pleasures in dissapation and amusement, they become insipid to them; and they have no resource in Domestick Life. She is passionately fond of America and she has reason to be so, for America has shewn itself passionately fond of her family. The Marquis you know. He is dangerously amiable, sensible, polite, affible insinuating pleasing hospitable indefatiguable and ambitious. Let our Country Gaurd let them watch let them fear his virtues and remember that the summit of perfection is the point of declension. This Gentleman has had the offer of going to America in the quality of minister Plenipotentiary, but he would not accept it because it would forfeit him the right of citizenship. The Apotheose of the ancient Romans is not yet introduced into our Country, but it may follow the Knights of Cincinnatus, as regularly as Statues &c., and these are honours which are paid only to Military Characters, that the people may look to them, and them only as the preservers of their Country and the supporters of their freedom. That they have deserved well of their Country no one will dispute. But no Man or body of Men can Merit the sacrifice of the Liberties of a people for the agrandizement of them or their families. It is not a little mortifying that both the Secretarys of Legation are knights of the order. Col. Humphries is a sensible worthy Man, and I believe abhors the Idea which those who have more maturely traced concequences fear from these family distinctions, but tis dissagreeable laying aside a Badge of Merit, which he sees and feels give him weight and distinction here. Col. Smith is a perfect stranger to us. Col. Humphries gives him a good Character and so does the Marquiss of whose family he has been.
     We are told here that Governour Hancok has resignd the Chair!!!— and are much at a loss for his Successor out of the many candidates which will no doubt be upon the list. I hope our state will not get so divided as to fall into unhappy parties. I hear Mrs. Macauly says that she does not find so much Republicanism as she expected. She went there ten years too late. Yet let her serch whatever part of the Globe she pleases, it is not probable that she will find a larger Proportion of it else where. Pray make my Respectfull compliments to her, and remember me to all my Friends of your family. Be assured Dear Madam that frequent communication with you will give real pleasure to your Friend and Humble Servant
     
      A Adams
     
    